The opinion of the Court was delivered by
Podrís, J.
Having been convicted and sentenced to imprisonment ■at bard labor, under tbe charge of an “assault with a dangerous weapon, to-wit: a certain pistol * * with intent then and there 'wilfully, feloniously and of his malice aforethought to kill and mur*373der,” etc., tlie defendant seeks relief by means of a motion in arrest of judgment and a motion for a new trial.
1. The complaint under the motion in arrest is that the information does not charge or describe the particular manner in which the assault was made; whether it was by shooting at or attempting to strike the intended victim of the defendant with the pistol, or otherwise.
There is no force in the contention, and the motion was properly overruled.
The information complies with all the requirements of the Statute under which it was framed, and that is legally sufficient. The Statute (Section 792, Revised Statutes) reads as follows:
“Whoever shall assault another by wilfully shooting at him, or with intent to commit murder, rape or robbery, shall, on conviction thereof, be imprisoned at hard labor not exceeding two years.”
A slight comparison of the words of the information, with the language of the Statute, shows at once that the former contains even more than the necessary ingredients prescribed in the Statute. The gist of the offense therein denounced as applicable to the case in hand is an assault coupled with the intent to commit murder.
The law provides for several distinct crimes, one of which is the charge of an assault by wilfully shooting at another; another is an assault with intent to commit murder; a third, an assault With intent to commit rape, and Anally an assault with intent to commit robDery, all four being disjunctively connected.
Under the charge as contained in the information, the accused therefore knew, and the court was sufficiently informed, that the defendant was to be tried for an assault with a dangerous weapon, to-wit: á pistol, not by wilfully shooting at another, but with intent to Commit murder, and after trial, resulting in a verdict of “guilty,” the court had all the required foundation on which to base a legal judgment within the provisions of the Statute.
We therefore conclude that the information fully covered and sufficiently described the offense denounced by the Statute. State vs. Cognovitch, 34 Ann. 529.
2. The substance of the motion for a new trial was that the evidence was not sufficient to justify'a verdict of guilty of an assault with intent to commit murder, but that it could at most have warranted a verdict of an assault with a dangerous weapon.
Counsel annex to this bill the testimony of the party assailed by the accused, which had been taken down in writing by the committing magistrate, and which had been read to the jury at the trial. We will *374not do the injury to the counsel of the defendant of supposing for one moment that they are serious in pressing us to consider that testimony with the object which they propose.
But candor compels us to say that we are simply amazed at their attempt, regardless of the motive which prompted it.
We had indulged the hope that the last of such errors had been committed in the case of Taylor, 37 Ann. 40. Hereafter we shall pass over such means of defense as absolutely trivial and unworthy of consideration.
Judgment affirmed.